DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,805,505.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would be anticipated by the parent.  The claims are directed to the same method of combining HDR and LDR video.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al, US 2006/0221209 in view of Gish et al., US 2011/0194618.

Regarding claim 1, McGuire teaches a method for streaming video for high dynamic range (HDR) and low dynamic range (LDR) display, the method comprising:
receiving frame-independent pixel values from multiple image sensors [Figs. 4, 5, paras. 19, 32, 34, 39, 43, 46-50, 59, 66, 69] on an HDR video camera and producing an HDR signal [Fig. 1, paras. 56-77].  McGuire is silent on creating a residual signal.
Gish teaches processing an HDR signal to produce an output signal comprising an LDR signal and a residual signal [residual is difference between HDR and SDR (i.e. LDR) image, paras. 29, 30; also see Figs. 1b, 2, 6-9]; and
transmitting the output signal for HDR and LDR display [Figs. 1b, 13, paras. 46, 132].  Before the effective filing date of the present claims, it would have been obvious to one skilled in the art to combine the references, processing the HDR video obtained in McGuire in the manner taught by Gish, producing multiple versions of the stream in order to accommodate different displays with varying capabilities.  The residual signal can be used to recreate details that may be lost during compression or conversion from HDR to LDR [see para. 28, 33-36 of Gish].

Regarding claim 2, Gish teaches a method wherein processing the HDR signal comprises tone-mapping the HDR video to produce the LDR signal and subtracting the LDR signal from the HDR signal to produce the residual signal [residual is difference between HDR and SDR (i.e. LDR) image, paras. 29, 30; also see Figs. 1b, 2, 6-9];.

Regarding claim 3, Gish teaches a method further comprising compressing the LDR video using an MPEG encoder [Fig. 7, para. 106].

[e.g. paras. 61, 72, 107 reference 8 bit data; note “displayable” does not require actual display], and displayable as HDR video by an HDR display [HDR signal is by definition displayable" by an HDR display, Fig. 1B, paras. 41, 42; note the limitation does not actually require a display].


Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire and Gish as cited above in view of Lasang et al., US 2011/0058050. 

Regarding claim 5, while McGuire and Gish are silent on merging pixels and identifying saturated pixels, Lasang teaches a method wherein the HDR signal is produced from the pixel values by a pipeline that includes a kernel operation that identifies saturated pixel values; and a merge operation that merges the pixel values to produce the HDR signal [pixel saturation levels are identified and pixels are merged to create HDR signal, Figs. 4, 14, 18, paras. 40, 67, 78 et seq.].
Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify the references with the teaching of Lasang.  Lasang itself discusses some advantages of the disclosed HDR processing, including reduction of motion blur and ghosting prevention.

Regarding claim 6, McGuire teaches a method the multiple image sensors all capture images simultaneously through a single lens [paras. 8, 11; each camera can have single lens, paras. 43, 47, 63].

[sensors receive all of the light entering through lens; although light is split, the “sensors” overall receive all incoming light (e.g. 1/8th each for eight sensors), Figs. 2, 4,  paras. 18, 33, 38, 43, 59].

Regarding claim 9, Lasang teaches processing image frames and motion pixels, i.e. video [e.g. paras. 40, 42, 48, 63, 69], and also discloses contemporaneous merging and processing, but does not explicitly mention an input stream, i.e. later-arriving pixel values.  Official notice is taken that it was well known in the art to process video streams sequentially in a multistage process, beginning with earlier-arriving pixels first.  In light of this conventional knowledge and the teachings of Lasang, it would have been obvious before the effective filing date of the claimed invention to modify the references to sequentially process image data as it is received in order to accommodate motion images, i.e. video streaming, and because starting the merge operation as soon as possible means output images can be displayed immediately even while subsequent images are being received and processed.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Gish, and Lasang as cited above in view of Liu et al., US 2009/0290043. 

Regarding claim 8, the previously cited references are silent on HE and ME sensors.  Liu teaches a method wherein the multiple image sensors include at least a high exposure (HE) sensor [clear pixels (sensors) undergo higher exposure, Figs. 1-4, paras. 5-7, 15, 17-21] and a middle exposure (ME) sensor [color pixels with lower exposure, Figs. 1-4, paras. 5-7, 15, 17-21], and wherein merging the sequences [output is generated by combining HE and ME pixels, paras. 5, 7, 15, 21, 22].  It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Liu into the combined references, utilizing sensors with different sensitivities and combining their output in order to capture detail in both light and dark parts of a scene [see Liu, paras. 2, 5].

Regarding claim 10, Liu teaches a method wherein the pipeline is provided by a processing device selected from the group consisting of a field-programmable gate array and an application-specific integrated circuit [image processor 412, processor 538, Figs. 4, 5, paras. 24, 25], and further wherein each of the image sensors comprises a color filter array [RGB sub-pixels, Figs. 1-3B, paras. 15, 17 et seq.].
Lasang teaches demosaicing the HDR signal after the merging [demosaic step 1218 is after merging step 1230, Fig. 12A].

Regarding claim 11, Lasang teaches a method wherein multiple image sensors capture images that are optically identical except for light level [same scene, different exposures, paras. 2, 41, 43, 54].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY R NEWLIN/Examiner, Art Unit 2424